 

Exhibit 10.1

DATED 12th February 2007

(1)      SCOTT LEE GOODWIN

(2)      VISTULA COMMUNICATIONS SERVICES, INC.

--------------------------------------------------------------------------------

SUPPLEMENTAL AGREEMENT

Relating to an agreement for the sale and purchase of the whole
of the issued share capital of Goodman Blue Limited
entered into on 12 October 2006

--------------------------------------------------------------------------------

 

Harbottle & Lewis LLP
Hanover House
14 Hanover Square
London
W1S 1HP

Ref: 85/253/1334593v3


--------------------------------------------------------------------------------


 

AGREEMENT dated 12th February 2007

BETWEEN:

(1)                                      SCOTT LEE GOODWIN of The Croft, 2A Lime
Trees, Christian Malford, Wiltshire SN15 4BN (the “Seller”);

(2)                                      VISTULA COMMUNICATIONSERVICES, INC. a
corporation organized and existing under the laws of the State of Delaware, with
its principal place of business at405 Park Avenue, Suite 801, New York, NY
10022, USA (the “Buyer”).

RECITALS

(A)                              Under the terms of an agreement (the “Sale
Agreement”) entered into on 12  October 2006 the Seller agreed to sell and the
Buyer agreed to purchase the entire issued share capital of Goodman Blue Limited
on and subject to the terms and conditions set out in the Agreement.

(B)                                The parties have now agreed to vary certain
terms and conditions set out in the Sale Agreement on the basis set out in this
Agreement.

IT IS AGREED as follows:


1.                                               DEFINITIONS AND INTERPRETATION


1.1                                          IN THIS AGREEMENT, UNLESS EXPRESSLY
STATED OTHERWISE:


(A)                                          WORDS AND PHRASES TO WHICH A
PARTICULAR MEANING IS ASSIGNED IN ANY OF THE RECITALS TO THIS AGREEMENT SHALL
BEAR THE SAME RESPECTIVE MEANINGS IN THE OPERATIVE PARTS OF THIS AGREEMENT;


(B)                                         A REFERENCE TO A PERSON OR PEOPLE
INCLUDES A REFERENCE TO ANY ENTITY WHICH HAS LEGAL PERSONALITY BY THE LAW OF ANY
APPLICABLE COUNTRY OR TERRITORY;


(C)                                          A REFERENCE TO A CLAUSE, SCHEDULE
OR TO THE PARTIES IS TO A CLAUSE OR SCHEDULE OR THE PARTIES OF OR TO THIS
AGREEMENT, AND A REFERENCE IN ANY SCHEDULE TO A PARAGRAPH IS TO A PARAGRAPH OF
THAT SCHEDULE;


(D)                                         A REFERENCE TO ANY ACTION, LEGAL
DOCUMENT, REMEDY, PROCEEDINGS, STATUS OR OTHER LEGAL CONCEPT SHALL, IN RESPECT
OF ANY FOREIGN JURISDICTION, RELATE TO WHATEVER IN THAT JURISDICTION MOST
CLOSELY CORRESPONDS TO THE RELEVANT ENGLISH TERM; AND


(E)                                          A REFERENCE TO THE SELLER INCLUDES
HIS PERSONAL REPRESENTATIVES.


1.2                                          HEADINGS SHALL BE DISREGARDED IN
CONSTRUING THIS AGREEMENT.


2.                                                AMENDMENTS TO THE SALE
AGREEMENT AND RELEASE


2.1                                          IT IS AGREED THAT THE EXISTING
CLAUSE 4 OF THE SALE AGREEMENT SHALL BE DELETED IN ITS ENTIRETY AND REPLACED
WITH THE LANGUAGE SET OUT IN THE SCHEDULE TO THIS AGREEMENT WITH IMMEDIATE
EFFECT. SUBJECT TO CLAUSES 2.2 AND 2.3 OF THIS AGREEMENT, IT IS AGREED THAT ALL
OTHER PROVISIONS OF THE SALE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


--------------------------------------------------------------------------------


 


2.2                                          IN CONSIDERATION OF THE SELLER
ENTERING INTO THIS AGREEMENT AND THE PAYMENT OF THE SUM OF £1.00 BY THE SELLER
TO THE BUYER (RECEIPT OF WHICH IS HEREBY ACKNOWLEDGED BY THE BUYER), THE BUYER
HEREBY IRREVOCABLY AND UNCONDITIONALLY RELEASES THE SELLER FROM ALL OBLIGATIONS
CONTAINED IN AND ALL LIABILITIES ARISING UNDER OR IN CONNECTION WITH THE SALE
AGREEMENT (SAVE FOR ANY OBLIGATIONS OR LIABILITIES ARISING UNDER THE TERMS OF
CLAUSE 4 OF THE SALE AGREEMENT AS AMENDED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT). THIS RELEASE IS INTENDED TO COVER ALL DAMAGES, ACTIONS, OMISSIONS,
PROCEEDINGS, COSTS, CLAIMS, DEMANDS, EXPENSES AND LIABILITIES WHATSOEVER AND
HOWSOEVER ARISING FROM SUCH OBLIGATIONS AND LIABILITIES WHETHER OR NOT SUCH
OBLIGATIONS AND LIABILITIES ARE IN EXISTENCE AT THE DATE OF THIS AGREEMENT AND
WHETHER OR NOT IN THE CONTEMPLATION OF OR OTHERWISE KNOWN BY EITHER OF THE
PARTIES AT THE DATE OF THIS AGREEMENT. THE BUYER ACKNOWLEDGES THAT IT IS ITS
EXPRESS INTENTION WHEN ENTERING INTO THIS RELEASE THAT IT COVERS ALL CLAIMS
WHETHER OR NOT THE FACTUAL OR LEGAL BASIS FOR THE CLAIM IS KNOWN OR COULD HAVE
BEEN KNOWN TO IT.


2.3                                          IT IS AGREED THAT NOTHING IN CLAUSE
2.2 SHALL OPERATE TO LIMIT OR EXCLUDE ANY LIABILITY OF THE SELLER FOR FRAUD.


3.                                                ENTIRE AGREEMENT AND VARIATION

This Agreement and the Sale Agreement together constitute the entire agreement
between the parties relating to their subject matter. No future variation of
this Agreement or the Sale Agreement shall be effective unless made in writing
and signed by each of the parties.


4.                                                PAYMENT OF FEES

The Buyer agrees that it shall reimburse the Seller for any legal fees and
expenses incurred by the Seller in relation to the preparation, negotiation and
implementation of this Agreement promptly on demand and shall, if requested by
the Seller, make direct payment of any such fees and expenses to the Seller’s
solicitors.


5.                                                GOVERNING LAW

This Agreement shall be governed and construed in all respects in accordance
with the laws of England; each party agrees that the English courts are to have
jurisdiction to settle any matter or claim arising under this Agreement and each
party submits to the exclusive jurisdiction of the English courts.


6.                                                COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each party had signed
the same document.

AS WITNESS the hands of the parties or their duly authorised representatives the
day and year first before written.

3


--------------------------------------------------------------------------------


 

SCHEDULE

4.             Put Options

4.1                                          In the event that on 1 February
2007 (or if 1 February 2007 is not a trading day, the next day on which the
Buyer’s common stock is traded) (the “Benchmark Date”), the closing price for
the Buyer’s common stock as quoted on the OTC Bulletin Board is less than $1.00,
then the parties hereby agree that:

(a)                                  the Seller shall have the option to require
the Buyer to purchase 1,400,000 of the Consideration Shares for a total
aggregate cash consideration of US$1,400,000 (the “First Put Option”); and

(b)                                 the Seller shall have the option to require
the Buyer to purchase 1,100,000 of the Consideration Shares for a total
aggregate cash consideration of US$1,100,000 (the “Second Put Option”).

The First Put Option and Second Put Option shall together be referred to in the
remaining provisions of this Agreement as the “Put Options”.

4.2                                          The Seller may exercise a Put
Option by sending written notice of exercise to the Buyer together with the
certificates representing the Consideration Shares in respect of which the
relevant Put Option is being exercised, duly endorsed for transfer to the Buyer
or an affidavit of lost certificate in respect thereof, at the following
address: Vistula Communications Services, Inc., 405 Park Avenue, Suite 801, New
York, NY 10022, Attn: Chief Executive Officer (a “Put Notice”).

4.3                                          The First Put Option may only be
exercised in the period commencing on the Benchmark Date and ending on 21st of
March 2007. The Second Put Option may only be exercised in the period commencing
on 1 August 2007 and ending on 31 August 2007.

4.4                                          If any Put Notice is served in
respect of either Put Option then upon receipt of such Put Notice and the
certificates representing the relevant Consideration Shares, the Buyer shall,
within five (5) Business Days, tender the whole of the consideration payable in
respect of the exercise of the relevant Put Option to the Seller by wire
transfer in immediately available funds to such bank account as the Seller may
nominate.

4.5                                          Any right to exercise the First Put
Option shall lapse with effect from 17:00 Eastern Standard Time on 21st March
2007. Any right to exercise the Second Put Option shall lapse with effect from
17:00 Eastern Standard Time on 31 August 2007.

4.6                                          For the purposes of each Put
Option, the Consideration Shares shall include any property received as a
distribution on the Buyer’s common stock that occurs between the Completion Date
and the date of payment of the consideration in respect of the exercise of the
relevant Put Option. In the event of any stock dividend, stock split, stock
combination or other similar transaction occurring between the Completion Date
and the date of payment of the consideration in respect of the exercise of the
relevant Put Option, the number of Consideration Shares in respect of which the
relevant exercise of the Put Option is being made shall be equitably adjusted to
reflect such transaction. In the event any cash dividends are paid in respect of
any Consideration Shares between the Completion Date and the date of payment of
the consideration in respect of the exercise of the

4


--------------------------------------------------------------------------------


 

relevant Put Option, the consideration payable in respect of that exercise shall
be equitably reduced to reflect such payment.

4.7                                          It is acknowledged that wire
transfers between USA and UK may take more than one day. Accordingly, reference
in this clause 4 to dates for transfer of “immediately available funds” shall be
construed as the date of dispatch but not necessarily of receipt of such funds.

4.8                                          If any share certificate relating
to any Consideration Shares in respect of which a Put Option is exercised also
relates to other Consideration Shares in respect of which such Put Option is not
at the same time being exercised then the Buyer shall procure that a new share
certificate in respect of any balance of Consideration Shares which are not at
the relevant time subject to the relevant Put Option shall be issued and sent to
the Seller within 5 Business Days of the date of completion of the exercise of
the relevant Put Option.

5


--------------------------------------------------------------------------------


 

SIGNED and DELIVERED as a DEED

)

by SCOTT LEE GOODWIN in the

)

/s/ Scott Lee Goodwin

presence of:

)

 

 

Signature of witness:

 

 

 

Name:

 

 

 

Occupation:

 

 

 

Address:

 

 

 

 

 

 

 

SIGNED and DELIVERED as a DEED

)

for and on behalf of VISTULA

)

 

COMMUNICATION SERVICES, INC.

)

/s/ Adam Bishop

acting by:

)

 

 

 

 

            Name: Adam Bishop

 

 

 

 

 

            Title: President, Vistula Limited

 

 

6


--------------------------------------------------------------------------------